The opinion of the Court was delivered by
Tavxor, Chief-Justice.
The acceptance and payment of a check is prima fade evidence, that the Plaintiffs had in deposit money of the *37.Defendants wherewith to pay it $ and if the fact were not so. it is incumbent upon the Plaintiffs to prove by the state of the accounts, that the Defendants have over-drawn. But that cannot be shewn by the books mf the bank, which is only a private corporation, and they áre inadmissible in favor of the Plaintiffs.
The judgment below is affirmed.